Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is Final office action in response to the amendments filed on 10/24/2022. Claims 1-20 were amended.  Therefore, claims 1-20 are pending and addressed below. 
Claim Objections
 Claims 7 and 16 are objected to because of the following informalities:  
Claim 7 recites, “cause the display device to display the advertisement for the target customer when the face of the target customer facing the display.”  It appears that the word “is” is missing between “customer” and “facing”.
Claim 16 recites, “select the advertisement for the target customer as the particular advertisement selecgted for the customer.”  It appears that the word selected is misspelled. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 15, and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 15 recite, “when the plurality of customers are recognized, individually select particular advertisements based on respective purchase histories associated with the plurality of customers; and select the advertisement for the target customer as the particular advertisement selected for the customer having a highest purchase amount.”  Since the first part of the claim recites, “the plurality of customers” and “the target customer”, it is unclear to which “the customer” the claim is referring.  Furthermore, the claims recite, “the customer having a highest purchase amount”.  The word “highest” is a superlative word that requires a comparison between different things/items/customers.  It is unclear what “the customer” is being compared to in order to determine that the customer has “a highest purchase amount”.  For the above reasons, claims 5 and 15 are indefinite. For purpose of examination, this limitation will be interpreted as “select the advertisement for the target customer as the particular advertisement selected for a customer from the plurality of the customers having a highest purchase amount based on a comparison of the customer with other customers from the plurality of the customers.”  The Examiner suggests amending as such.
Claims 6 and 16 recite, “wherein the at least one processor is further configured to execute the instructions to: when the plurality of customers are recognized, individually select the particular advertisements based on respective purchase histories associated with the plurality of customers; and select the advertisement for the target customer as the particular advertisement selected for the customer having a slowest moving speed.” Since the first part of the claim recites, “the plurality of customers” and “the target customer”, it is unclear to which “the customer” the claims are referring. Furthermore, the claims recite, “the customer having a slowest moving speed”.  The word “slowest” is a superlative adverb that requires a comparison between different things/items/customers.  It is unclear what “the customer” is being compared to in order to determine that the customer has the slowest moving speed.  For the above reasons,  claims 6 and 16 are indefinite. For purpose of examination, this limitation will be interpreted as “select the advertisement for the target customer as the particular advertisement selected for a customer from the plurality of the customers having a slowest moving speed based on a comparison of the customer with other customers from the plurality of the customers..”  The Examiner suggests amending as such.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yopp (P. G. Pub. No. 2013/0218677), in view of Kawamoto (P. G. Pub. No. 2013/0328765).

Regarding claim 1, Yopp teaches
an information processing device comprising:
at least one memory storing instructions; and at least one processor configured to access the at least one memory and execute the instructions to ([0031]). 
detect a position of each of the plurality of customers recognized (Fig. 1, [0010] "FIG. 1 is an overview diagram of the inside of a store 100 of a retailer that incorporates an embodiment of the present invention. Store 100 includes many consumers, customers, shoppers, etc. (each referred to as "consumer 50"), and a digital display device 24 coupled to a computer server 10. Each consumer 50 carries a cellular telephone, smartphone, or other portable/mobile device that includes a machine identification ("ID"). Various wireless access points 40 scattered around store 100 track each mobile device, and consequently the location of each consumer 50."); 
generate time-series information on the position of each of the plurality of customers by tracking the detected position of each of the plurality of customers ([0019] "Wireless access points 40 in one embodiment are part of a system for providing indoor location functionality that tracks the position of mobile devices or smartphones, such as a "Micro-Location" system from NearBuy Systems. Wireless access points 40 are a portion of the infrastructure, and the software functionality can be implemented by server 10. Embodiments can provide the location of each consumer with a minimum of one meter accuracy. Therefore, server 10 is able to track individual machine ID routes and locations throughout store 100. Server 10, via targeted promotion module 16, further includes functionality to: [0021] Determine the probability that a consumer 50 will enter the viewable area of display 24 during a configurable percentage of a promotion advertisement playing time. This is based on at least the direction, path and speed of movement of each consumer 50 relative to the viewable area. An example of a configurable percentage is if the advertisement is 60 seconds long, the determination may be if a particular consumer will be able to view at least half (50%) of the advertisement and therefore if the consumer will be present in the viewable area for at least 30 seconds." See also [0033].);
determine a target customer of an advertisement, based on the time-series information, among the plurality of customers having distances between the detected position and a predetermined position in the store equal to or less than a predetermined value ([0027]-[0029] explain the algorithm that is used to determine a target customer of an advertisement. [0023] Determine the distance of each individual machine ID that is within the viewable area of display 24 from the display center point."); and cause a display device associated with the predetermined position in the store to display the advertisement for the target customer ([0035] "At 406, module 16 performs an analysis for all consumers of 404 to determine a  promotion/advertisement that best meets the goals of the retailer/store 100. The regression analysis includes factors such as available promotions, time of day, etc. In one embodiment, the analysis is a regression analysis." (0036] At 408, the determined advertisement is displayed on display 24 during the time period.").
Yopp recognizes customer through their machine ID when a customer enters a store and Yopp is able to determine if a customer is facing a display, so some sort of image capture is being done but Yopp does not explicitly explain that the plurality of customers are recognized in images captured.  
However, Kawamoto teaches
recognize a plurality of customers in images captured in a store and the plurality of customers recognized in the captured images ([0105] "the CPU 10 of the signage server 1 of the present embodiment also functions as a person selection section which selects one person from a plurality of persons if the personal recognition section recognizes the plurality of persons from one image data (ACT S405).").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the way the plurality of customers are recognized of Yopp with the way the plurality of customers are recognized of Kawamoto by substituting machine id capture to recognize a plurality of customers of Yopp with image capture of a plurality of customers of Kawamoto since it has been held to be within the general skill of a worker in the art to select a known item on the basis of its suitability for the intended use as a matter of obvious design choice.  Using machine ids and image capture to recognize a plurality of customers are well known in the art and substituting a machine id with an image capture would not change the way the overall apparatus functions. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 11, Yopp teaches
a display control method comprising ([0031]): 
detecting a position of each of the plurality of customers recognized (Fig. 1, [0010] "FIG. 1 is an overview diagram of the inside of a store 100 of a retailer that incorporates an embodiment of the present invention. Store 100 includes many consumers, customers, shoppers, etc. (each referred to as "consumer 50"), and a digital display device 24 coupled to a computer server 10. Each consumer 50 carries a cellular telephone, smartphone, or other portable/mobile device that includes a machine identification ("ID"). Various wireless access points 40 scattered around store 100 track each mobile device, and consequently the location of each consumer 50."); 
generating time-series information on the position of each of the plurality of customers by tracking the detected position of each of the plurality of customers ([0019] "Wireless access points 40 in one embodiment are part of a system for providing indoor location functionality that tracks the position of mobile devices or smartphones, such as a "Micro-Location" system from NearBuy Systems. Wireless access points 40 are a portion of the infrastructure, and the software functionality can be implemented by server 10. Embodiments can provide the location of each consumer with a minimum of one meter accuracy. Therefore, server 10 is able to track individual machine ID routes and locations throughout store 100. Server 10, via targeted promotion module 16, further includes functionality to: [0021] Determine the probability that a consumer 50 will enter the viewable area of display 24 during a configurable percentage of a promotion advertisement playing time. This is based on at least the direction, path and speed of movement of each consumer 50 relative to the viewable area. An example of a configurable percentage is if the advertisement is 60 seconds long, the determination may be if a particular consumer will be able to view at least half (50%) of the advertisement and therefore if the consumer will be present in the viewable area for at least 30 seconds." See also [0033].);
determining a target customer of an advertisement, based on the time-series information, among the plurality of customers having distances between the detected position and a predetermined position in the store equal to or less than a predetermined value ([0027]-[0029] explain the algorithm that is used to determine a target customer of an advertisement. [0023] Determine the distance of each individual machine ID that is within the viewable area of display 24 from the display center point."); and causing a display device associated with the predetermined position in the store to display the advertisement for the target customer ([0035] "At 406, module 16 performs an analysis for all consumers of 404 to determine a  promotion/advertisement that best meets the goals of the retailer/store 100. The regression analysis includes factors such as available promotions, time of day, etc. In one embodiment, the analysis is a regression analysis." (0036] At 408, the determined advertisement is displayed on display 24 during the time period.").
Yopp recognizes customer through their machine ID when a customer enters a store and Yopp is able to determine if a customer is facing a display, so some sort of image capture is being done but Yopp does not explicitly explain that the plurality of customers are recognized in images captured.  
However, Kawamoto teaches
recognizing a plurality of customers in images captured in a store and the plurality of customers recognized in the captured images ([0105] "the CPU 10 of the signage server 1 of the present embodiment also functions as a person selection section which selects one person from a plurality of persons if the personal recognition section recognizes the plurality of persons from one image data (ACT S405).").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the way the plurality of customers are recognized of Yopp with the way the plurality of customers are recognized of Kawamoto by substituting machine id capture to recognize a plurality of customers of Yopp with image capture of a plurality of customers of Kawamoto since it has been held to be within the general skill of a worker in the art to select a known item on the basis of its suitability for the intended use as a matter of obvious design choice.  Using machine ids and image capture to recognize a plurality of customers are well known in the art and substituting a machine id with an image capture would not change the way the overall apparatus functions. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 20, Yopp teaches 
a non-transitory computer-readable recording medium recording a program for causing a computer to execute processing comprising ([0031]): 
detecting a position of each of the plurality of customers recognized (Fig. 1, [0010] "FIG. 1 is an overview diagram of the inside of a store 100 of a retailer that incorporates an embodiment of the present invention. Store 100 includes many consumers, customers, shoppers, etc. (each referred to as "consumer 50"), and a digital display device 24 coupled to a computer server 10. Each consumer 50 carries a cellular telephone, smartphone, or other portable/mobile device that includes a machine identification ("ID"). Various wireless access points 40 scattered around store 100 track each mobile device, and consequently the location of each consumer 50."); 
generating time-series information on the position of each of the plurality of customers by tracking the detected position of each of the plurality of customers ([0019] "Wireless access points 40 in one embodiment are part of a system for providing indoor location functionality that tracks the position of mobile devices or smartphones, such as a "Micro-Location" system from NearBuy Systems. Wireless access points 40 are a portion of the infrastructure, and the software functionality can be implemented by server 10. Embodiments can provide the location of each consumer with a minimum of one meter accuracy. Therefore, server 10 is able to track individual machine ID routes and locations throughout store 100. Server 10, via targeted promotion module 16, further includes functionality to: [0021] Determine the probability that a consumer 50 will enter the viewable area of display 24 during a configurable percentage of a promotion advertisement playing time. This is based on at least the direction, path and speed of movement of each consumer 50 relative to the viewable area. An example of a configurable percentage is if the advertisement is 60 seconds long, the determination may be if a particular consumer will be able to view at least half (50%) of the advertisement and therefore if the consumer will be present in the viewable area for at least 30 seconds." See also [0033].);
determining a target customer of an advertisement, based on the time-series information, among the plurality of customers having distances between the detected position and a predetermined position in the store equal to or less than a predetermined value ([0027]-[0029] explain the algorithm that is used to determine a target customer of an advertisement. [0023] Determine the distance of each individual machine ID that is within the viewable area of display 24 from the display center point."); and causing a display device associated with the predetermined position in the store to display the advertisement for the target customer ([0035] "At 406, module 16 performs an analysis for all consumers of 404 to determine a  promotion/advertisement that best meets the goals of the retailer/store 100. The regression analysis includes factors such as available promotions, time of day, etc. In one embodiment, the analysis is a regression analysis." (0036] At 408, the determined advertisement is displayed on display 24 during the time period.").
Yopp recognizes customer through their machine ID when a customer enters a store and Yopp is able to determine if a customer is facing a display, so some sort of image capture is being done but Yopp does not explicitly explain that the plurality of customers are recognized in images captured.  
However, Kawamoto teaches
recognizing a plurality of customers in images captured in a store and the plurality of customers recognized in the captured images ([0105] "the CPU 10 of the signage server 1 of the present embodiment also functions as a person selection section which selects one person from a plurality of persons if the personal recognition section recognizes the plurality of persons from one image data (ACT S405).").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the way the plurality of customers are recognized of Yopp with the way the plurality of customers are recognized of Kawamoto by substituting machine id capture to recognize a plurality of customers of Yopp with image capture of a plurality of customers of Kawamoto since it has been held to be within the general skill of a worker in the art to select a known item on the basis of its suitability for the intended use as a matter of obvious design choice.  Using machine ids and image capture to recognize a plurality of customers are well known in the art and substituting a machine id with an image capture would not change the way the overall apparatus functions. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claims 2 and 12, Yopp teaches
recognize the target customer ([0016] "Referring again to FIG. 1, in one embodiment each consumer 50 opts into the store's loyalty program to register their mobile device machine ID. An incentive for the consumer to opt-in may be an offer of benefits to the consumer such as an automatic check-in to the store to provide the consumer with loyalty points or access to unique promotions. The opt-in registration includes a user profile, including demographic information of the consumer. Therefore, system 10 is provided with a link between each mobile device and the corresponding consumer 50, and through that to their shopping history and associated market segments that are associated with the consumer. This information is stored by system 10."); 
and select the advertisement for the target customer based on a purchase history associated with the recognized target customer ([0029] "Further, a weighting can be based on whether a consumer is close to a purchase decision based on a user's profile. For example, if the user profile of consumer 50-1 indicates a purchase every week on the current day of the week, and the user profile of consumer 50-2 indicates only sporadic purchasing, the weighting factor for "propensity to purchase" for consumer 50-1 may be a 20, and it may only be a 2 for consumer 50-2.").

Regarding claims 5 and 15, Yopp teaches
when the plurality of customers are recognized, individually select particular advertisements based on respective purchase histories associated with the plurality of customers ([0034] "At 404, module 16 generates a profile of each consumer that corresponds to the machine IDs of 402 within the viewable area of display 24. The profiles are initially stored for each consumer when the user enrolls in the store's loyalty program and can include stored data such as past purchases by the consumer, demographics of the consumer, and any other available data." [0035] "At 406, module 16 performs an analysis for all consumers of 404 to determine a promotion/advertisement that best meets the goals of the retailer/store 100." See also [0025] and [0026].).
Yopp selects a target customer based on purchase history but not specifically based on a highest purchase amount.
However, Kawamoto teaches
select the advertisement for the target customer as the particular advertisement selected for the customer having a highest purchase amount ([0098] "After specifying a working area W for each customer, the CPU 10 selects one customer from the customers as an object to whom a signage image is displayed (ACT S405). This selection may be carried out using various methods, such as ... a method of selecting the customer whose accumulated purchase amount M is the highest." See also [0101] and claim 5.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the way the target customer is selected of Yopp with the way the target customer is selected of Kawamoto by substituting purchase histories of Yopp with highest purchase amount of Kawamoto since it has been held to be within the general skill of a worker in the art to select a known item on the basis of its suitability for the intended use as a matter of obvious design choice.  Using purchase history and highest purchase amount to select a target customer are well known in the art and substituting a purchase history with a highest purchase amount would not change the way the overall apparatus functions. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claims 6 and 16, Yopp teaches
when the plurality of customers are recognized,
individually select the particular advertisements based on respective purchase histories associated with the plurality of customers ([0034] "At 404, module 16 generates a profile of each consumer that corresponds to the machine IDs of 402 within the viewable area of display 24. The profiles are initially stored for each consumer when the user enrolls in the store's loyalty program and can include stored data such as past purchases by the consumer, demographics of the consumer, and any other available data." [0035] "At 406, module 16 performs an analysis for all consumers of 404 to determine a promotion/advertisement that best meets the goals of the retailer/store 100." See also [0025] and [0026].); and
select the advertisement for the target customer as the particular advertisement selected for the customer having a slowest moving speed ([0033] "At 402, module 16 determines a list of all machine IDs that will be within the viewable area of a display 24 during a future time period. As disclosed above, this determination may be based on the current location and determined speed and direction of motion of the consumers 50 relative to display 24 and an upcoming time period (e.g., beginning in one minute)." See also [0027].  If a consumer is standing still then he/she has a slower moving speed that another consumer.).
Regarding claims 7 and 17, Yopp teaches
determine whether an orientation of a face of the target customer is facing the display device; cause the display device to display the advertisement for the target customer when the face of the target customer facing the display device ([0028] "Weighting can also be used to adjust for the probability that a consumer will be entering viewable area of display 24 as well as whether the consumer will be facing display 24 during the relevant time period. In FIG. 3, both consumers 50-4 and 50-5 are calculated to be within the viewable area based on their direction and speed of movement, as indicated by the arrows. However, consumer 50-4 is walking towards display 24 [facing the display device], while consumer 50-5 is walking away from display 24. Therefore, consumer 50-4 may get a weighing factor for "facing display 24" of 3, and 50-5 only a weighting factor of 0.5. Since at any given moment module 16 knows, for each consumer, the current location, direction of movement, and speed of movement, more sophisticated calculations can be made to determine each consumer's position and orientation relative to display 24 for the relevant time period, and corresponding weighting factors can be applied to select the best promotion.").

Regarding claim 8, Yopp determines if a customer is facing or not facing a display. Yopp does not specifically teach
the information processing device according to claim 7, wherein the at least one processor is further configured to execute the instructions to: when the face of the target customer is not facing the display device, stop display of the advertisement for the target customer on the display device.
However, Kawamoto teaches
the information processing device according to claim 7, wherein the at least one processor is further configured to execute the instructions to: when the face of the target customer is not facing the display device, stop display of the advertisement for the target customer on the display device ([0102] "In this way, after selecting one customer, the CPU 10 displays a signage image based on the data group SX corresponding to the value X of the flag Fin the working area W for the customer on the signage terminal 2 which is operated (ACT S406), as is similar to that in ACT S204. Then, similar to those in ACTs S205 and S206, the CPU 10 stands by until the face part of the customer cannot be detected (ACT S407, S408). If the face part of the customer cannot be detected (NO in ACT S408), the CPU 10 stops distributing the data group SX to the signage terminal 2 which is operated (ACT S409), as is similar to that in ACT S207. Thus, playback of the signage image on the signage terminal 2 which is operated is stopped.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify when an advertisement is displayed of Yopp by adding when the face of the target customer is not facing the display device, stop display of the advertisement for the target customer on the display device as taught by Kawamoto, since Yopp already determines is a customer is facing or not facing a display and in order to preserve resources.


Regarding claims 9 and 19, Yopp teaches
detect the position of each of the plurality of customers based on distance information acquired by a distance measuring device (Fig. 1, [0010] "FIG. 1 is an overview diagram of the inside of a store 100 of a retailer that incorporates an embodiment of the present invention. Store 100 includes many consumers, customers, shoppers, etc. (each referred to as "consumer 50"), and a digital display device 24 coupled to a computer server 10. Each consumer 50 carries a cellular telephone, smartphone, or other portable/mobile device that includes a machine identification ("ID"). Various wireless access points 40 scattered around store 100 track each mobile device, and consequently the location of each consumer 50." [0019] and [0023] explain that the server 10 along with wireless account points 40 detect the position of each of the plurality of customers based on distance. So the server is the distance measuring device.).

Regarding claim 10, Yopp teaches
an information processing system comprising: the information processing device according to claim 1; and the display device installed in association with the predetermined position in the store ([0011] "Although only a single display 24 is shown in FIG. 1, in most embodiments store 100 will include multiple displays 24 placed throughout the store, with each coupled to either a separate server 10 or the same server 10 via a network.").

Regarding claim 18, Yopp determines if a customer is facing or not facing a display. Yopp does not specifically teach
the display control method according to claim 17, further comprising stopping display of the advertisement for the target customer on the display device when the face of the target customer is not facing the display device.
However, Kawamoto teaches
the display control method according to claim 17, further comprising stopping display of the advertisement for the target customer on the display device when the face of the target customer is not facing the display device ([0102] "In this way, after selecting one customer, the CPU 10 displays a signage image based on the data group SX corresponding to the value X of the flag Fin the working area W for the customer on the signage terminal 2 which is operated (ACT S406), as is similar to that in ACT S204. Then, similar to those in ACTs S205 and S206, the CPU 10 stands by until the face part of the customer cannot be detected (ACT S407, S408). If the face part of the customer cannot be detected (NO in ACT S408), the CPU 10 stops distributing the data group SX to the signage terminal 2 which is operated (ACT S409), as is similar to that in ACT S207. Thus, playback of the signage image on the signage terminal 2 which is operated is stopped.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify when an advertisement is displayed of Yopp by adding stopping display of the advertisement for the target customer on the display device when the face of the target customer is not facing the display device, as taught by Kawamoto, since Yopp already determines is a customer is facing or not facing a display and in order to preserve resources.


Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yopp (P. G. Pub. No. 2013/0218677), in view of Kawamoto (P. G. Pub. No. 2013/0328765), in further view of Azoulay (WO 2018/090139).

Regarding claims 3 and 13, Yopp discusses determining the position of customers with respect to displays and to each other, determining the distance between customers and the display, and displaying advertisements to customers that are close to a display.
Yopp and Kawamoto does not explicitly teach
select the display device associated with the predetermined position as that having a smallest distance to the detected position of any display device.
However, Azoulay teaches
select the display device associated with the predetermined position as that having a smallest distance to the detected position of any display device ([00221] "The system server stores a geographic profile of the store 105 in the server storage 175, including the location of 5 electronic promotion displays such as displays 140. Based on the location data received from the customer mobile device 125, the promotion module 530" continually computes, via a running location comparison thread, the closest display 140 to the customer 120. An indicator of the closest display 140 is transmitted to the in-store computing device 115, and again every time the closest display 140 changes. The closest display 140 is just one of many 10 possible relative locations that may be used. For example, the promotional module 530" may compute and base the selection of display 140/promotional material on a physical distance to the display 140 (e.g. closer than 10 meters but further than 1 meter). Another relative distance that may be use includes a comparative distance from the display 140, e.g. the distance of the customer 120 to a particular display 140 as compared to other customers. In 15 such a case, the computation may compute that/whether the customer 120 is the closest one." [00225] "Alternatively, promotional data may be associated with activities or products and may be automatically selected by the system server 170 based on matches between the customer profile data and the activities or products associated with the promotional data." See also [00222].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify which display is chosen of Yopp and Kawamoto by adding select the display device associated with the predetermined position as that having a smallest distance to the detected position of any display device, as taught by Azoulay, in order to select the display that is the most visible or the closest to the user’s center of focus and attention (Azoulay, [00221]).

Regarding claims 4 and 14, Yopp teaches
when the plurality of customers are recognized,
individually select particular advertisements based on respective purchase histories associated with the plurality of customers ([0034] "At 404, module 16 generates a profile of each consumer that corresponds to the machine IDs of 402 within the viewable area of display 24. The profiles are initially stored for each consumer when the user enrolls in the store's loyalty program and can include stored data such as past purchases by the consumer, demographics of the consumer, and any other available data." [0035] "At 406, module 16 performs an analysis for all consumers of 404 to determine a promotion/advertisement that best meets the goals of the retailer/store 100." See also [0025] and [0026].); and
cause the display device to display the particular advertisements ([0009] "One embodiment is a digital display system located in a store that displays targeted advertisements/promotions based on the specific audience that is within a viewable area of the display.").
Yopp and Kawamoto do not explicitly teach that the particular advertisements are displayed in a predetermined order.
However, Azoulay teaches
cause the display device to display the particular advertisements in a predetermined order ([00288] "Promotional offers can also be ranked by relevance to show the most relevant ones first [in a predetermined order].").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify how the advertisements are presented of Yopp and Kawamoto by adding cause the display device to display the particular advertisements in a predetermined order, as taught by Azoulay, in order to show the most relevant advertisements first (Azoulay, [00288]).

Response to Argument
The 112(b) rejections on claims 3, 4, 13, and 14 have been withdrawn due to claim amendments.
All 101 rejections have been withdrawn since the added limitations to the independent claims in combination with the rest of the limitation integrate the abstract idea into a practical application by applying the judicial exception in some other meaningful way beyond generally linking the user of the judicial exception to a particular technological environment, such that each independent claim as a whole is more than a drafting effort designed to monopolize the exception. 
Applicant’s arguments with regards to Farhi no teaching the claim language have been considered but are moot since they are about he amended claim language.  The Examiner has used the previously presented Yopp, Kawamoto, and Azoulay prior art references to teach the amended claim language.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571)270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE P BRADY/Primary Examiner, Art Unit 3622